S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 283RD JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 18th day of December, 2017,
the cause on appeal to revise or reverse the judgment between

 ROCKY CORONADO, Appellant                          On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-16-01004-CR         V.                      Trial Court Cause No. F14-56962-T.
                                                    Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                       Justices Francis and Whitehill participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED to
include an affirmative family violence finding. As MODIFIED, the judgment is AFFIRMED.
        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 6th day of June, 2018.




   5                   LM  LISA MATZ, Clerk